DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J.E. Bryan Gordy on February 2, 2022.
The application has been amended as follows:
IN THE SPECIFICATION:
a. On Page 10, Lines 15 and 20: The text label “Fig. 13d” has been changed to “Fig. 13e”.
b. On Page 10, Line 18: The text label “Fig. 13e” has been changed to “Fig. 13d”.
c. On Page 10, Lines 15-20: The new label “Fig. 13d” (see item b, above) and its associated text i.e., “is a sectional view…” have been moved to a position preceding the new label “Fig. 13e” (see item a, above) and its associated text i.e., “is a side view…” in order to maintain proper chronological order of the items in the list of figure numbers and descriptions in Lines 4-20 on Page 10.
Allowable Subject Matter
Claims 1-20 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-20 are dependent on Claim 1. Regarding Claim 1, Eggimann et al. (EP 3581248 A1) (hereinafter 
(1a), a heel unit for a touring binding (Eggimann Abstract: “The invention relates to an automatic heel unit for a ski binding, in particular a touring ski binding.”);
(1b), a base for mounting on a sliding board (Eggimann Abstract: “This automatic heel unit comprises a base unit for attachment to the surface of a ski…”);
(1c), a coupling means to engage with a heel portion of a sliding board boot in a downhill position of the touring binding to retain the sliding board boot on the touring binding (Eggimann Figure 4a, below; Eggimann Abstract: “This automatic heel unit (1) comprises…at least one holding means (4.1, 4.2) for holding a ski shoe in a heel area of the ski shoe, the automatic heel unit (1) has downhill configuration in which the heel holder (3) is in a holding position and the at least one holding means (4.1, 4.2) can interact with the heel area of the ski boot held in the ski binding in such a way that the heel area of the ski shoe is held down in a lowered position…”);
(1d), a release mechanism to hold the coupling means so that the coupling means is rotatable relative to the base such that the coupling means can be released from the engagement with the sliding board boot in the downhill position of the touring binding in an event of action of a force that exceeds a predetermined release force, wherein the release mechanism comprises a spring means that determines the predetermined release force (Eggimann Description Paragraph 11: “…the heel holder can be pivoted about a vertically oriented, geometric pivot axis against a spring force on both sides until the two pins are pivoted away to the side and the heel area of the ski boot is released to the corresponding side.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Eggimann
 (1e), an adjustment mechanism to rotatably adjust the touring binding between the downhill position and a walking position (Eggimann Figures 4a (downhill position), above and 4b (walking position), below; Eggimann Description Paragraphs 78 and 79: “…the holding means are pivotably mounted in another area of the respective arm, in particular pivotable on the rest of the heel holder…The holding means are preferably mounted so as to be movable relative to one another in a horizontal plane. For this purpose, the arms of the holding means are preferably pivotally…mounted in the horizontal plane.”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Eggimann
	(1f), the coupling means are arranged in the adjustment mechanism in a position remote from the sliding board boot such that the coupling means do not come into engagement with the sliding board boot (Eggimann Figure 4b, above. Note that coupling means 4.1 on right-hand side of figure are remote from boot heel (not shown) on left-hand side of the figure.).
	As indicated above, Eggimann does not teach (1g). The prior art does not teach or suggest that the adjustment mechanism comprises an actuation assembly that is manually actuatable by a user between a locking position in which the adjustment is locked in the downhill position or in the walking position and an unlocking position in which the adjustment mechanism is unlocked and is rotatable from the downhill position into the walking position or from the walking position into the downhill position substantially without an actuation force or with an actuation force that is less than the predetermined release force. The closest reference, again 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618